            Case 2:18-cv-04484-JVM Document 28 Filed 01/15/19 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF LOUISIANA


NICOLE DUCHARME,                                 )
                                                 )
                                                 )
       Plaintiff                                 )       Civil Action No. 18-cv-04484-JVM
                                                 )
 v.                                              )
                                                 )       Mag. Judge Janis van Meerveld
CRESCENT CITY DEJA VU, LLC,                      )
MARY SALZER, DOES 1-10, and                      )
ABC INSURANCE COMPANIES 1-10,                    )
                                                 )
       Defendants.                               )


                              JOINT MOTION TO CONTINUE

       Defendants Crescent City Deja Vu, LLC and Mary Salzer and Plaintiff Nicole Ducharme

hereby jointly move for an extension of the trial date and other litigation deadlines set forth in

the Scheduling Order (Dkt. #18). The parties request that trial in this matter be reset to June

10, 2019, and that the close of discovery and depositions be reset for April 1, 2019. The

parties further request that the pretrial conference and remaining pretrial deadlines be

continued accordingly, at the Court’s convenience, to be discussed at the Status Conference on

January 23, 2019. This is the parties’ first request for an extension of these dates.



                                                          Respectfully Submitted,

                                                          /s Charles J. Stiegler
                                                          Charles J. Stiegler, #33456 (TA)
                                                          STIEGLER LAW FIRM LLC
                                                          318 Harrison Ave., Suite 104
                                                          New Orleans, La. 70124
                                                          (504) 267-0777 (telephone)
                                                          (504) 513-3084 (fax)
                                                          Charles@StieglerLawFirm.com


                                           Page 1 of 1
